Citation Nr: 1308864	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  07-10 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the claim for service connection for mitral valve dysfunction with bacterial endocarditis.  

In April 2010, the Board remanded the claim for further development.  In March 2012, the Board again remanded the claim to schedule the Veteran for a requested hearing.  

In July 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2012).

In September 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  After receiving the completed VHA medical opinion, the Veteran received proper notice pursuant to 38 C.F.R. § 20.903 in December 2012.  In response, the Veteran submitted an additional statement in support of his claim in January 2013 and waived RO consideration of this statement.  See 38 C.F.R. § 20.1304.  He indicated that he did not have anything more to submit and wanted the Board to immediately proceed with the adjudication of his appeal.  

The Board has reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents.

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by the Missouri Division of Veterans Affairs (as reflected in an October 1980 VA Form 23-22, Appointment of Service Organization as Claimant's Representative).  In a July 2006 statement, the Veteran requested to be his own representative, instead of being represented by the Missouri Division of Veterans Affairs.  In March 2007, the Veteran filed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing Disabled American Veterans as his representative.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand of the claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration. 

The record indicates that there are outstanding VA treatment records which are potentially pertinent to the claim on appeal.  In this regard, the Veteran was afforded a VA examination to evaluate his claimed heart disorder in May 2010.  The examiner acknowledged review of the claims file as well as the Veteran's electronic medical records.  The examiner noted that the Veteran was not diagnosed or told he had any heart abnormalities in service until 1980, when he was found to have left ventricular diastolic dysfunction by Dr. G. at the Kansas City VA Medical Center (VAMC).  The May 2010 VA examiner noted that the Veteran had an echocardiogram in February 2007 which revealed mild to moderate mitral regurgitation.  

The claims file presently contains treatment records from the Kansas City VAMC, dated from July 2000 to September 2006.  The May 2010 VA examination report, however, reflects that more recent VA treatment records, to include the February 2007 echocardiogram, are available.  The fact that the Veteran has received VA treatment since September 2006 is supported by the fact that an exercise test included in the May 2010 VA examination report included the Veteran's height as recorded in January 2010.  Additionally, the May 2010 VA examiner noted that the Veteran had been seen in the cardiology clinic at the Kansas City VAMC numerous times over the past 10 years.  However, the only VA cardiology treatment records currently associated with the claims file are echocardiograms dated in December 2003, May 2006, and September 2006, and a treatment record dated in June 2006.  

Significantly, during the July 2012 hearing, the Veteran testified that he was currently being watched for his heart condition and had gone through all his tests at the Kansas City VAMC.  He added that he went there twice a year, and was checked every year.  When asked whether any doctor had reviewed his records and indicated that his current heart disorder could be as a result of problems experienced during service, the Veteran stated that his personal doctor had indicated that he had a heart disorder, but did not know how it related.  The Veteran added, however, "I do have the VA doctor saying I had it."  This testimony indicates that outstanding VA treatment records may include an opinion regarding the relationship between the Veteran's current heart disorder and service.  

As any records of VA treatment since September 2006, as well as any additional VA cardiology treatment records, are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The May 2010 VA examination report references a 1980 finding of left ventricular diastolic dysfunction by Dr. G. at the Kansas City VAMC.  The Veteran has reported that this condition was diagnosed during a VA examination by Dr. G. in October 1980.  The October 1980 VA examination report is of record, and reflects that the Veteran's heart had a normal sinus rhythm without murmur.  This examination was performed by a Dr. A.M.  The Veteran's heart was described as unremarkable on an October 1980 chest X-ray reviewed by Dr. M.A.  Also in October 1980, the Veteran had a VA eye examination performed by Dr. A.L., and a VA ear, nose, and throat examination performed by Dr. H.K.  There is no indication that the Veteran was evaluated by a Dr. G. in October 1980; rather, Dr. G. has treated the Veteran in the VA cardiology clinic, as reflected in a June 2006 treatment note.  Regardless, as the claim is being remanded, in light of the May 2010 reference to an October 1980 finding of left ventricular diastolic dysfunction, and the Veteran's assertions, the AMC/RO should also request any VA treatment records dated prior to July 2000.  

The Veteran testified during the July 2012 hearing that he saw his personal doctor for check-ups.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  The most recent private treatment records associated with the claims file consist of a March 2007 record from Dr. K.N. and a September 2008 record of allergy testing.  On remand, the Veteran should be asked to identify any private physicians who have provided treatment pertinent to his claimed heart disorder, and the AMC/RO should attempt to obtain any adequately identified records for which necessary releases are provided.  

The Veteran has raised various theories regarding the relationship between his current heart disorder and service.  In his July 2006 claim for service connection, he asserted that he had a heart disorder, specifically mitral valve dysfunction/bacterial endocarditis, due to the fact that he was not protected from bacterial endocarditis during in-service dental treatment in March 1976.  In his November 2006 notice of disagreement (NOD), the Veteran reported that, when speaking to his VA physician after his May 2006 echocardiogram, he was told that the constant cough he had suffered with since his time in service was related to his mitral valve dysfunction.  He also reported that he was given the typhoid vaccine on October 3, 1975, and presented with complaints of abdominal pain and a breathing issue on the same day, with an impression of hyperventilation.  He added that, in November 1975, he received treatment for a cough and a skin rash.  He argued that the vaccines he received during service could have caused an infection which led to his heart problem.  He reiterated that his in-service dental treatment, including tooth extraction, could have been a source of bacteria which caused his heart problems, since he was not administered antibiotics before or after these procedures.  

In his March 2007 Form 9, the Veteran reported that he was often dehydrated during service, which could have caused his heart issues.  He added that the shortness of breath and blackouts he experienced during service were also signs of his heart issues.  In October 2007, the Veteran asserted that he had been given salt pills during service to prevent dehydration and indicated that these may have contributed to his heart problem.  In January 2008, the Veteran reported that he experienced many symptoms associated with heart issues during service, including weakness, numbness, tingling or loss of feeling in the face, arm, or leg, loss of balance, falling, trouble seeing in one or both eyes, slurred speech or problems understanding others when they speak, dizziness or a feeling of spinning, blackouts, and swelling of the ankles.  

In October 2008, the Veteran submitted a private treatment record reflecting that he was allergic to milk and egg whites, and asserted that he had received vaccines during service to which he had severe reactions, resulting in difficulty breathing, weakness, and heart issues.  In a November 2011 statement, the Veteran asserted that he was exposed to herbicides and chlordane during service.  In a July 2012 statement, the Veteran summarized evidence which he felt may have been overlooked during previous reviews of his claim, and stated that he was exposed to herbicides as well as asbestos, termite sprays, and other toxic chemicals during service.  During the July 2012 hearing, the Veteran stated that he believed the vaccines administered to him during service affected his heart because of allergies to eggs and milk.  

The Veteran's statements reflect that he has asserted a relationship between his current heart disorder and service, to include in-service exposure to herbicides, insecticides, and asbestos.  The October 2012 VHA opinion addressed the Veteran's claimed theories.  While, in the September 2011 and November 2011 supplemental statements of the case (SSOCs), the AMC addressed the Veteran's contentions regarding in-service herbicide exposure, the AMC/RO has not addressed his claimed in-service exposure to insecticides and asbestos.  In readjudicating the claim on remand, the AMC/RO should address the Veteran's claimed theories of entitlement to service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed heart disorder, to include his personal doctor, as referenced during the July 2012 videoconference hearing.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records which are adequately identified and for which necessary releases have been provided with the claims file or Virtual VA e-folder.  

A specific request should be made for treatment records from the Kansas City VAMC, dated prior to July 2000 (to include any records from Dr. G. dated in October 1980) and since September 2006 (to include the report of a February 2007 echocardiogram), as well as any additional VA cardiology treatment records.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After completing the above, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.   In readjudicating the claim, address the Veteran's various theories of entitlement to service connection, to include as due to in-service exposure to herbicides, insecticides, and/or asbestos.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

